DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on July 28, 2022, has been entered.  Claims 1, 2, 4-7, 11-20 and 24-27 are currently pending in the application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 11-20 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Vasquez (US 2005/0123670) in view of Cepanec et al. (WO 2016/158233) with evidence provided by The United States Pharmacopeial Convention. (2018). Food Chemicals Codex (11th Edition) - Yeast Extract. (p. 1260). The United States Pharmacopeial Convention. Retrieved fromhttps://app.knovel.com/hotlink/pdf/id:kt011ME7JD/food-chemicals-codex/yeast-extract; hereinafter referred to as “Yeast Extract”.
Regarding claims 1, 2, 13 and 20, Vasquez teaches savory compositions comprising a taste modulator composition that consists essentially of a combination of potassium chloride (third taste modulator), calcium chloride (second taste modulator) and a magnesium salt that is preferably magnesium chloride (first taste modulator) [0039, 0042, 0050].  Regarding the amounts of the taste modulators, Vasquez teaches the addition of the taste modulator composition to savory compositions (e.g., [0050]), but does not teach the final concentration of the taste modulator components.  However, Vasquez does teach 1-3% magnesium salt, 2-15% calcium chloride and 5-15% potassium chloride in the taste modulator composition that is added to the savory composition [0039, 0042].  These amounts would allow for final concentrations in the savory composition as claimed, where the potassium is present at a higher amount than the magnesium and calcium, and the magnesium and calcium are present in equal amounts.  Therefore, given that the composition of the prior art allows for a ratio of components as claimed to be added to savory compositions, the claimed first, second and third taste modulators, as well as their amounts, are considered to be obvious over Vasquez.
Vasquez teaches their composition in savory foodstuffs including soups, broths, sauces and mayonnaise [0050].  However, Vasquez is silent as to the savory compositions additionally comprising an umami agent and in an amount as claimed.
Cepanec et al. teach savory compositions comprising an umami agent and a combination of calcium and magnesium salts (i.e., first and second taste modulators) (p. 6 “Summary of Invention”).
Where 1 g of the powder of Example 6 of Cepanec et al. is included in 100 g of soup (p. 20), this provides the umami agent present at 0.65% by weight of the savory composition.  This composition also comprises Mg2+ at 3.6 mM and Ca2+ at 4.99 mM, both falling within the ranges of claims 1-3 and 13.
Therefore, given that Vasquez teaches the addition of a taste modulator composition consisting essentially of potassium chloride, calcium chloride and magnesium chloride to savory compositions, and where Cepanec et al. teach the same types of savory compositions also comprising an umami agent, it would have been obvious to have utilized an umami agent in a savory composition in combination with the taste modulator composition of Vasquez with the reasonable expectation that a suitably flavored, low-sodium composition would have been provided.  Further, one of ordinary skill would have been able to use the final amounts of the taste modulator components (e.g., magnesium and calcium) taught by Cepanec et al. as a guide for the final concentration of the magnesium, calcium and potassium composition taught by Vasquez.  This would have required no more than routine experimentation as all of the claimed components are known to be included in savory compositions and in amounts similar to the claimed amounts in order to provide suitably flavored compositions.
Regarding claims 4 and 5, Vasquez teaches the first anion is chloride (i.e., magnesium chloride) [0042].
Regarding claims 6 and 7, Vasquez teaches the second anion is chloride (i.e., calcium chloride) [0039].
Regarding claims 11 and 12, Vasquez teaches the third anion is chloride (i.e., potassium chloride) [0039].
Regarding claims 14 and 15, Vasquez is silent as to the savory composition comprising an umami agent as claimed.  However, Cepanec et al. teach that the umami agent comprises yeast extracts that contain 5’-ribonucleotides including inosine 5’-monophosphate, guanosine 5’-monophosphate, and mixtures thereof (p. 7 lines 1-4).  Therefore, it would have been obvious to have utilized an umami agent as taught by Cepanec et al. in the savory compositions of Vasquez as the claimed umami agents are taught to be taste improving compounds in savory compositions.
Regarding claims 16 and 17, Vasquez is silent as the umami agent being an extract or puree.  However, Vasquez et al. teach their composition in a mayonnaise (e.g., Example 1), which is known to include a puree of egg yolk.  Further, Cepanec et al. teach that the umami agent is a yeast extract.  They also teach that the umami agent may be hydrolyzed vegetable protein [p. 6 “Summary of Invention” (i) and (ii)].  Therefore, it would have been obvious to have utilized an umami agent as taught by Cepanec et al. in the savory compositions of Vasquez as the claimed umami agents are taught to be taste improving compounds in savory compositions.
Regarding claims 17 and 18, Vasquez is silent as to the umami agent being fermented.  However, where Cepanec et al. teach the umami agent as a yeast extract, the umami agent is considered to be hydrolyzed and fermented as evidenced by “Yeast Extract.” Therefore, it would have been obvious to have utilized an umami agent as taught by Cepanec et al. in the savory compositions of Vasquez as the claimed umami agents are taught to be taste improving compounds in savory compositions.
Regarding claim 19, Vasquez does not speak to the pH of their compositions. However, given that Vasquez teaches savory compositions according to their invention including soups, sauces, meats, mayonnaise, vegetables, fish and juices [0050], and these are the same types of savory products as taught in the instant specification at [0236-0238], the pH of the products of the prior art is considered to meet the claimed pH in the absence of convincing arguments or evidence to the contrary.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Regarding claims 24 and 25, Vasquez teaches savory products including soups, sauces, meats, mayonnaise, vegetables, fish and juices [0050]. Cepanec et al. also teach savory compositions including soups (e.g., p. 26).
Regarding claims 26 and 27, given that a savory composition comprising calcium, magnesium and sodium, as well as an umami agent, is rendered obvious by the combination of Vasquez and Cepanec et al., the compositions comprising this combination are considered to have an improved mouthfeel as claimed when compared with compositions that do not contain the calcium, magnesium and potassium salts.

Response to Arguments

Applicant's arguments filed July 28, 2022, have been fully considered, but they are not persuasive.
Applicant provides calculations of amounts of components taught by Vasquez, and states that based on the teachings of Vasquez, even in view of the teachings of Cepanec, it would have been impossible to arrive at a composition containing a first, second and third taste modulator in amounts as claimed (Remarks, pp. 7-10).
These arguments are not persuasive.  Looking to the table provided by applicant on the bottom of p. 8, sample No. 2 includes 3.72 mm KCl (falling within the claimed range of about 1 mM to about 10 mM), 1 mM CaCl2·2H2O (falling within the claimed range of about 1 mM to about 10 mM), and 0.83 mM MgCl2·6H2O which, even if not considered to meet “about” 1 mM, is certainly close enough to 1 mM to reasonably be expected to provide similar properties as the claimed composition.  Even with regard to the narrower ranges of claim 13, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP § 2144.05(II)(A).  
Thus, even if the combination of Vasquez et al. and Cepanec et al. does not allow for compositions including the three components in the specific amounts as claimed, which the Examiner does not concede, given the fact that the applied prior art as well as the claimed invention are directed to savory compositions comprising a “taste modulator composition” comprising the same three cations (i.e., Mg2+, Ca2+, and K+), Applicant has not provided convincing evidence of unexpected results arising from the specifically claimed concentrations sufficient to overcome the prior art rejections.  Looking to the data provided in applicant’s specification in Examples 1 through 7, the Examiner finds no convincing evidence of unexpected results commensurate in scope with the present claims. 
 Examples 2 and 4 compare different blends of Mg2+, Ca2+, and K+ in combination with MSG with a control that contains MSG alone.  While the results in Example 4 show an “increase” in mouthfeel as the amounts of Mg and Ca increase, these results were conducted in water with a specific amounts of MSG and the claimed Mg2+, Ca2+, and K+.  Thus, the results are not commensurate in scope with a “savory composition” comprising an “umami agent” with no limit on the number of additional ingredients that may affect the mouthfeel of the composition.  Example 3 compares solutions containing MSG and IMP with solutions containing MSG and IMP plus KCl, MgCl2 and CaCl2.  Given that the prior art teaches compositions comprising KCl, MgCl2 and CaCl2, these showings also are not convincing to overcome the applied prior art. Examples 5-7 compare the inventive formulation with commercial products, which is not a sufficient comparison with the closest prior art.
Therefore, given that the prior art teaches the inclusion of a composition comprising all of Mg2+, Ca2+, and K+ in savory products, the claimed composition is considered to be obvious over the prior art in the absence of convincing evidence of unexpected results arising from the specifically claimed amounts.
Applicant argues that the combination of prior art does not provide some suggestion or motivation for one of ordinary skill to modify the references or combine the teachings of the references with a reasonable expectation of success (Remarks, pp. 10-11).
This argument is not persuasive.  Vasquez et al. teach relative amounts of potassium chloride, magnesium chloride and calcium chloride similar to the claimed relative amounts, and further teach their composition for inclusion in savory products.  Cepanec et al. is relied upon for the amounts of flavoring compositions known to be included in savory compositions.  Thus, the combination of the two references provides amounts of Mg2+, Ca2+, and K+ in the final composition that are consistent with the claimed amounts.  Given that the prior art uses the composition to “improve” the taste of savory products, one of ordinary skill would have had a reasonable expectation that slight adjustments of the amounts of the potassium chloride, magnesium chloride and calcium chloride would have continued to provide the desired taste improvement in the resultant savory product.
Further, as stated above, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP § 2144.05(II)(A).
Therefore, all claims continue to be rejected over the combination of Vasquez and Cepanec et al. as set forth above.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791